Citation Nr: 1548952	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-07 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for paranoid schizophrenia, also claimed as posttraumatic stress disorder (PTSD), for the period from August 16, 1999, to May 21, 2015, exclusive of the period when a temporary total rating (TTR) was assigned (July 28, 2008, to September 30, 2008).  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

The Veteran served on active duty for training from April to September 1993 and from July 3, to August 15, 1999.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which established service connection for paranoid schizophrenia, also claimed as PTSD, and assigned a 50 percent evaluation effective August 16, 1999.

A December 2011 rating granted a TDIU, effective November 25, 2011.  The evaluation for paranoid schizophrenia, also claimed as PTSD, was increased to 70 percent in a June 2015 rating decision, effective from August 16, 1999, and 100 percent disabling from May 22, 2015.  This decision also established an earlier effective date of August 16, 1999, for a total rating based on individual unemployability due to service-connected disabilities (TDIU) (which continued until May 21, 2015, following which the 100 percent schedular rating went into effect for the service-connected paranoid schizophrenia).  As noted, the effective date of both of these awards was from August 16, 1999, the effective date of the grant of service connection.  However, a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, as a 100 percent schedular evaluation remains available for the period from August 16, 1999, to May 21, 2015, and as she has not expressed satisfaction with the 70 percent rating, this matter remains on appeal.  A TTR based on hospitalization is in effect from July 28, 2008, to September 30, 2008.  Therefore, this time period is not encompassed by th4e increased rating period on appeal.

In an October 2015 statement, the Veteran's attorney raised the issue of incorrect calculation of TDIU payments and requested an audit of the matter.  This matter is referred to the RO for such further action as is deemed appropriate.  


FINDING OF FACT

Since August 16, 1999, the disability picture associated with the Veteran's schizophrenia has more nearly approximated total social and occupational impairment.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the appellant, the criteria for a 100 percent rating for paranoid schizophrenia, also claimed as PTSD, have been met since August 16, 1999.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9203 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the veteran in substantiating her claim.  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2015).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).  

The Veteran's paranoid schizophrenia, also claimed as PTSD, is evaluated under the General Rating Formula for Mental Disorders.  

Under this formula, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  

A 70 percent evaluation is merited for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Code 9203 (2015).  

However, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-43 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

Applying this analysis to the criteria for the 100 percent rating, it follows that the Veteran would be entitled to that rating if service-connected disability caused total occupational and social impairment, regardless of whether he had some, all, or none of the symptoms listed in the rating formula, and regardless of whether his symptoms were listed or not.  

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

Background and Analysis

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the disability picture associated with the Veteran's service-connected paranoid schizophrenia, also claimed as PTSD, more closely approximates the schedular criteria of total occupational impairment for a 100 percent rating under DC 9411 for the rating period from August 16, 1999, to May 21, 2015.  The lay and medical evidence considered in this case reflects a disability picture that more nearly approximates total occupational impairment due to her psychiatric disorder, which is the level of functional impairment contemplated by the 100 percent schedular rating under DC 9203.  For example, when examined by VA in December 2001, her symptoms included irritability, suspiciousness, impatience, auditory hallucinations, alienation from others, depression, anger, and a poor insight.  These symptoms would likely make it difficult for the Veteran to function well enough to be employable.  Also, subsequently dated private and VA records show that she continued with extensive psychiatric treatment.  At a private evaluation in March 2004, she continued to suffer from depression and was tearful describing her current symptoms and history.  Her continued symptoms included anxiety, nightmares, alienation from others, and the elimination of social activities.  She reported cognitive impairments, including the inability to concentrate and focus.  Her memory was poor, and she could not readily comprehend what she had read.  

Private physicians in 2004 and 2007 opined that she was unemployable due to her psychiatric disorder.  A VA examined in December 2007 opined that the Veteran's psychiatric symptoms precluded all employment.  However, it was noted that the Veteran's psychiatric symptoms included panic attacks and anxiety, resulting in sweating and tachycardia.  She had not worked since 1999 and did not feel that she was capable of such now due to panic attacks and her inability to deal with others.  She exhibited anger and depression.  Paranoia was listed as a symptom when examined by VA in June 2010.  At the November 2011 VA examination, it was noted that the Veteran had struggled to obtain and maintain gainful employment over the years.  She had previously done seasonal work for the Internal Revenue Service (IRS), but was unable to succeed at this job after service.  She was unable to get along with others and had panic attacks.  She still did not feel capable of employment due to her mental health symptoms of anger, distrust of others, and social detachment.  When examined by VA in May 2015, the examiner opined that the Veteran exhibited total occupational and social impairment.  She had persistent delusions which affected her daily decisions such as what time of day she could go outside.  She often reacted with hostility and aggression when she believed that she was targeted by others.  The Veteran found it difficult to adapt to stressful circumstances or to adapt to a worklike setting.  She continued to have panic attacks and mild memory loss.  She also continued to be alienated from others and had chronic sleep impairment.  Her dysphoric phases during which she was virtually completely isolated from others sometimes lasted for weeks or months.  The examiner expressed the opinion that the Veteran had been unable to obtain or maintain substantially gainful employment since 1999 due to her volatile and aggressive behavior towards others.  

The evidence also more nearly approximates total social impairment due to paranoid schizophrenia, also claimed as PTSD.  The Veteran is alienated from others, to include her own family.  There are lay statements of record attesting to her difficulties.  Clearly, the record also reflects her inability to get along with others due to her anger issues and distrust of others.  Because the symptomatology and functional impairment due to schizophrenia, also claimed as PTSD, is essentially unchanged throughout the rating period, and there are several opinions of record expressing the medical opinion that the Veteran was totally occupationally and socially impaired, it is reasonable to infer that the level of impairment and severity of symptomatology and functional impairment due to her psychiatric disability described by the May 2015 VA examiner applies to the entire remaining initial rating period from August 16, 1999, to May 21, 2015.  

The evidence also demonstrates some psychiatric symptomatology specifically contemplated by the 100 percent schedular rating throughout the rating period from August 16, 1999, to May 21, 2015, which is relevant because it tends to show total occupational and social impairment.  For example, as already noted above, the Veteran reported hallucinations and has exhibited paranoid behavior on more than one occasion.  Clearly, an abnormal thought process has been shown which approximates the psychiatric symptom of gross impairment of thought processes specifically contemplated in the schedular criteria for a 100 percent rating.  Additionally, the ongoing accounts of her volatile and aggressive behavior over the years approximate the psychiatric symptom of persistent danger of hurting others contemplated by the 100 percent schedular rating.  

In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's paranoid schizophrenia, also claimed as PTSD, more closely approximates total occupational and social impairment due to symptomatology; therefore, an initial rating of 100 percent for PTSD is warranted for the rating period from August 16, 1999, to May 21, 2015.  38 C.F.R. §§ 4.3, 4.7 (2015).  

Because the Veteran is in receipt of the maximum schedular rating of 100 percent, which recognizes total occupational and social impairment and GAF scores (in the low 40s) indicating serious symptoms of schizophrenia during the period, there is no additional impairment possible that is not recognized by the schedular rating criteria.  As there is no higher schedular or extraschedular rating legally possible, the extraschedular rating provisions at 38 C.F.R. § 3.321(b)(1) (2015), which are only for application when the schedular rating is less than total (100 percent), are not applicable in this case.  

Resolving reasonable doubt in her favor, a 100 percent rating is granted from the effective date of the grant of service connection - August 16, 1999.  38 U.S.C.A. § 5107(b) West 2014); 38 C.F.R. §§ 4.7, 4.21 (2015).  


ORDER

Entitlement to a rating of 100 percent for paranoid schizophrenia, also claimed as PTSD, is granted, from August 16, 1999, to May 21, 2015, subject to the regulations governing the disbursement of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


